DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of implants:
Species  1 (figures1-3); 
Species  2 (figures 4-6), 
Species  3 (figures 7-8); 
Species  4 (figure 9); 
Species  5 (figure 10); 
Species  6 (figure 11); 
Species  7 (figure 12); 
Species  8 (figure 13); 
Species  9 (figure 14); 
Species  10 (figure 15); 
Species  11 (figures 16-17); 
Species  12 (figures 18-19); 
Species  13 (figure 20); 
Species  14 (figure 21-22); 
Species  15 (figures 23-24);

Species  17 (figure 26); 
Species  18 (figure 27); 
Species  19 (figures 28-29); 
Species  20 (figure 30); 
Species  21 (figure 31); 
Species  22 (figure 32); 
Species  23 (figure 33); 
Species  24 (figure 34); 
Species  25 (figure 35);
Species 26 (figures 36-37); 
Species  27 (figures 38-39); 
Species  28 (figure 40); 
Species  29 (figure 41); 
Species  30 (figure 42); 
Species  31 (figures 43-44); 
Species  32 (figure 45); 
Species  33 (figure 46); 
Species  34 (figure 47); 
Species  35 (figure 48); 
Species  36 (figure 49); 
Species  37 (figures 50-52); 
Species  38 (figures 53-54); 

Species  40 (figure 56); 
Species  41 (figure 57); 
Species  42 (figure 58); 
Species  43 (figure 59); 
Species  44 (figures 60-61); 
Species  45 (figures 62-63); 
Species  46 (figure 64); 
Species  47 (figure 65); 
Species  48 (figures 66-67); 
Species  49 (figure 68); 
Species  50 (figure 69-70); 
Species  51 (figure 71); 
Species  52 (figure 72); 
Species  53 (figure 73); 
Species  54 (figure 74); 
Species  55 (figure 75); 
Species  56 (figure 76-78); 
Species  57 (figure 79); 
Species  58 (figures 80-82); 
Species  59 (figure 83); 
Species  60 (figure 84-85); 
Species  61 (figure 86); 

Species  63 (figures 92-94); 
Species  64 (figures 95-96); 
Species  65 (figure 97); 
Species  66 (figure 98); 
Species  67 (figures 99); 
Species  68 (figures 100-101); 
Species  69 (figures 102-103); 
Species  70 (figure 104); 
Species  71 (figure 105); 
Species  72 (figure 106); 
Species  73 (figures 118);
Species  74 (figures 119-120);
Species  75 (figures 121);
Species  76 (figures 122);
Species  77 (figures 123);
Species  78 (figures 124);
Species  79 (figures 125). 

The Species are independent or distinct because the makeup of the devices including their shape and structure are substantially different allowing them to function in different manners. In addition, these Species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct Species as set forth above because at least the following reason(s) apply:  the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Species  to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Species  or grouping of patentably indistinct Species , including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected Species or grouping of patentably indistinct Species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional Species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Malcolm K. McGowan on 10/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738